Fourth Court of Appeals
                               San Antonio, Texas
                                     August 29, 2016

                                   No. 04-14-00360-CV

                                 Jennifer L. ZUNIGA,
                                Appellant/Cross-Appellee

                                            v.

       Christopher MEDINA (Cross-Appellant), Richard Medina, and Shelly Medina,
                                    Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-10872
                          Honorable Larry Noll, Judge Presiding


                                     ORDER
    Appellant/cross-appellee's motion for extension of time to file brief is hereby
GRANTED.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court